United States Court of Appeals
                    For the First Circuit
No. 01-1577

           THOMAS J. HARRINGTON, RICHARD S. NEVILLE,
       THOMAS FORDHAM, JOHN A. BIGGINS, MARK J. DURKIN,

                    Plaintiffs, Appellants,

                              v.

              ELAINE L. CHAO, SECRETARY OF LABOR,
                   U.S. DEPARTMENT OF LABOR,

                     Defendant, Appellee.



                         ERRATA SHEET

     The opinion of this court, issued February 19, 2002,
should be amended as follows:

p 14, fn 9: change "Uniion" to "Union"

p 16, last line: change "nor" to "or"